DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 10/13/2021 have been entered.  

Applicant's arguments and amendments filed 10/13/2021 have necessitated the new grounds of rejection presented below. The claims were previously anticipated by Kasevich (US 20150167440 A1) and are now rejected under 103 over Kasevich (US 20150167440 A1), in view of Boekholtz (US 20120273238 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasevich (US 20150167440 A1), in view of Boekholtz (US 20120273238 A1).


	an elongated body comprising a first end and a second end and defining an interior cavity (Fig 1, the body of tool from which component 70 extends is a hollow body/interior chamber containing electrode 70; this portion of the tool is shown in additional detail in Fig 3); and
at least one electrode positioned within the elongated body (Fig 3, Para 0085 the electrode is metal pin point 22 located at least partly within the body portion 21 and is spring loaded to extend radially outward therefrom), 
wherein the apparatus is configured to be connected to a power supply (Para 0053, “the electrical system includes a high voltage DC power supply”) that enables electrical current to be supplied to the at least one electrode to mine material from a production casing wall inside of a wellbore (Para 0011, the tool results in “the application of the electrical pulses generate multiple fractures surrounding and within the conductive channel by disintegration of minerals and inorganic materials” and is capable of being deployed within a production casing and subsequently ‘mining’ minerals and inorganics from the production casing. The examiner notes that the production casing is not a structural requirement of the claim. And although not required, Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall” the removal of this material constitutes “mining material”),
Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall”). 
While in at least one embodiment Kasevich teaches the use of a stabilizing device on both ends of the at least one electrode (Fig 9, packers surround the electrode assembly, not labelled, but seen), Kasevich is silent on the centralizer with the recited particulars. 
Boekholtz teaches at least one centralizer provided within the elongated body (Fig 1, Fig 7, tool body seen but not specifically labelled, is provided with centralizer(s) 30, seen within the body in Fig 2)
wherein the at least one centralizer is configured to stabilize the elongated body within the production casing (Para 0007, “a bellow assembly having inflatable means for positioning the device substantially in the centre of the well tubular”), and
wherein an outer end of the at least one centralizer includes a rubber gripping material to assist in gripping the production casing (Para 0029, “bellow assemblies comprise inflatable rubber bellows”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kasevich by having the centralizing assembly above and below the penetrating device as disclosed by Boekholtz to help control angular orientation of the penetrating device (Para 0006 of Boekholtz).  

Regarding claim 2, Kasevich further teaches wherein the at least one electrode is radially adjustable relative to the elongated body (Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded and therefore radially adjustable relative to the body).  

Regarding claim 3, Kasevich further teaches wherein the at least one electrode comprises a plurality of electrodes that are circumferentially spaced apart from one another in the elongated body (Fig 3, there are at least 2 electrodes shown which are around the circumference of the tool and space apart in the elongated body 21).   

Regarding claim 5, Kasevich as modified further teaches wherein the at least one centralizer is radially adjustable relative to the elongated body (Para 0007 of Boekholtz, “a bellow assembly having inflatable means”; and as seen between Figs 1 and 7, the bellow assembly 30 is radially inflated).  

Regarding claim 7, Kasevich as modified further teaches wherein the at least one electrode is positioned between a first centralizer and a second centralizer on the elongated body (Fig 1, Fig 7 of Boekholtz assembly 30 on the top and bottom of penetrating device 10), wherein the first and second centralizers are configured to stabilize the elongated body within the production casing (Para 0007, “a bellow assembly having inflatable means for positioning the device substantially in the centre of the well tubular”).   

Regarding claim 8, Kasevich teaches a system for performing electrical discharge machining within a well, comprising: 
a production casing (Para 0037, “the point electrodes being located in a metal casing”) including a production casing wall (Para 0037, “high voltage discharge between the electrode point contact and casing wall”, accordingly the casing has a casing wall); and
a well completion device, comprising an elongated body comprising a first end and a second end and defining an interior cavity (Fig 1, the body of tool from which component 70 extends is a hollow body/interior chamber containing electrode 70; this portion of the tool is shown in additional detail in Fig 3); 
at least one electrode positioned within the elongated body (Fig 3, Para 0085 the electrode is metal pin point 22 located at least partly within the body 21 and is spring loaded to extend radially outward therefrom), 
a power supply operatively connected to the well completion device (Fig 1, Para 0079, there is a high voltage cable which connects/supplies power to the well completion device from generator 92); and 
a control system operatively connected to the well completion device to operate the well completion device (Para 0079, Fig 1, high voltage generator 92; Para 0082 the generator results in the electrical current being provided from the electrodes thus controlling the operation of the device), 
(Fig 1, Para 0079, there is a high voltage cable which connects/supplies power to the well completion device from generator 92) that enables electrical current to be supplied to the at least one electrode to mine material from the production casing wall inside of a wellbore (Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall” the cutting/removal of this material constitutes “mining material”), 
wherein the at least one electrode is configured to create apertures within the production casing wall inside of the wellbore (Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall”).
While in at least one embodiment Kasevich teaches the use of a stabilizing device on both ends of the at least one electrode (Fig 9, packers surround the electrode assembly, not labelled, but seen), Kasevich is silent on the centralizer with the recited particulars. 
Boekholtz teaches at least one centralizer provided within the elongated body (Fig 1, Fig 7, tool body seen but not specifically labelled, is provided with centralizer(s) 30, seen within the body in Fig 2)
wherein the at least one centralizer is configured to stabilize the elongated body within the production casing (Para 0007, “a bellow assembly having inflatable means for positioning the device substantially in the centre of the well tubular”), and
(Para 0029, “bellow assemblies comprise inflatable rubber bellows”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kasevich by having the centralizing assembly above and below the penetrating device as disclosed by Boekholtz to help control angular orientation of the penetrating device (Para 0006 of Boekholtz).  

Regarding claim 9, Kasevich further teaches an isolation tool connected to the well completion device, wherein the isolation tool is configured to isolate the well completion device from debris that may fall into the wellbore (Fig 1, the system shows a ‘cap’ at the uppermost end of casing 78 which shows the annulus as being closed. This is an isolation tool that would limit the ability of debris from falling into the well).  

Regarding claim 11, Kasevich further teaches wherein the at least one electrode is radially adjustable relative to the elongated body (Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded and therefore radially adjustable relative to the body).  

Regarding claim 13, Kasevich as modified further teaches wherein the at least one centralizer is radially adjustable relative to the elongated body (Para 0007 of Boekholtz, “a bellow assembly having inflatable means”; and as seen between Figs 1 and 7, the bellow assembly 30 is radially inflated).   

Regarding claim 14, Kasevich as modified further teaches wherein the at least one electrode is positioned between a first centralizer and a second centralizer on the elongated body (Fig 1, Fig 7 of Boekholtz assembly 30 on the top and bottom of penetrating device 10), wherein the first and second centralizers are configured to stabilize the elongated body within the production casing (Para 0007, “a bellow assembly having inflatable means for positioning the device substantially in the centre of the well tubular”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasevich (US 20150167440 A1), in view of Boekholtz (US 20120273238 A1), further in view of Mendez (US 20040216871 A1).

Regarding claim 6, while Kasevich as modified teaches the at least one centralizer is in the elongated body (Fig 1, Fig 7, of Boekholtz tool body seen but not specifically labelled, is provided with centralizer(s) 30, seen within the body in Fig 2), Kasevich is silent on wherein the at least one centralizer comprises a plurality of centralizers that are circumferentially spaced apart from one another.  
	Mendez teaches wherein the at least one centralizer comprises a plurality of centralizers (Para 0051, bladder element 62 comprises ribs e.g. 68a-68c) that are circumferentially spaced apart from one another in the elongated body (Para 0051, “after the bladder element 62 has been inflated and radially enlarged so that the ribs 68 are arcuately spread apart from one another about the entire circumference of that circle”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kasevich as modified by having the ribs supporting the bladder as disclosed by Mendez because the ribs act to reinforce the bladder (Para 0036).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676